DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-30 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 16-25 and 26 are related to systems. Claims 27 and 29 are related to a method. Claims 28 and 30 are related to non-transitory computer readable medium. Accordingly, claims 16-30 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 16 includes limitations that recite at least one abstract idea. Specifically, independent claim 16 recites:

A health-related information management system comprising: one or more electronic devices, wherein 
at least one of the one or more electronic devices: 
measures measurement data including a measurement value and a measurement timing of the measurement value; 
stores the measurement data and the measurement timing; 
determines, using the measurement timing and a timing to present a measurement result using the measurement data, whether the measurement data satisfies a pre-set presentation timing condition; and 
presents, as the measurement result, only measurement data among the measurement data that satisfy the pre-set presentation timing condition.

The Examiner submits that the foregoing underlined limitations constitute certain methods of organizing human activity, more specifically “concepts relating to managing human interactions” because “measuring” measurement data and the timing of the values, “determining” whether the measurement data satisfies a pre-set presentation timing condition, and then “presenting” the measurement data that satisfies the condition are steps that are used for managing health-related information.

Claims 26-30 recite similar abstract ideas.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., graphical user interface) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract:

Claims 17, 18, 19 recite further describing the timing condition and time that are used to perform the at least one abstract idea. Claims 20, 21 recite the type of information that are measured and indicates at least one state, thus further defining the at least one abstract idea. Claim 23 recites a prediction value based on previous measurements, thus further describing the at least one abstract idea. Claim 24 recites displaying the measurement results as a graph, which can be performed as a step for managing human activities.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A health-related information management system comprising: one or more electronic devices, wherein 
at least one of the one or more electronic devices: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)
measures measurement data including a measurement value and a measurement timing of the measurement value; 
stores the measurement data and the measurement timing; (merely data gathering steps as noted below, see MPEP 2106.05(g), additionally see Versata Dev. Group, Inc. v. SAP Am., Inc.,)
determines, using the measurement timing and a timing to present a measurement result using the measurement data, whether the measurement data satisfies a pre-set presentation timing condition; and 
presents, as the measurement result, only measurement data among the measurement data that satisfy the pre-set presentation timing condition.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of at least one of the one or more electronic devices, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitations of stores the measurement data and the measurement timing, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of data gathering in a manner that does not meaningfully limit the at least one abstract idea of managing activities (see MPEP § 2106.05(g)).

Claims 26-30 recite similar additional elements, including a processor, a CRM storing code, and a user-side device. Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage health-related information, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 16 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 22 and 25 recite further the one or more electronic devices that are deemed as merely using a computer to perform the at least one abstract idea. Claim 23 recites a step of receiving a prediction input, therefore recites pre-solution activity.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of at least one of the one or more electronic devices, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitations of stores the measurement data and the measurement timing, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of data gathering in a manner that does not meaningfully limit the at least one abstract idea of managing activities (see MPEP § 2106.05(g) and see MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)).

Claims 26-30 recite similar additional elements, including a processor, a CRM storing code, and a user-side device. Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 16-30 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-30 are rejected under 35 USC 102 (a)(2) as being anticipated by US 2018/0345081 A1 to Lee et al. (“Lee”):

Regarding claim 16:
Lee teaches a health-related information management system comprising: one or more electronic devices, wherein at least one of the one or more electronic devices: measures measurement data including a measurement value and a measurement timing of the measurement value; ([0006, 0049]- describes the activity management system of collecting sensor information. [0053, 0058]- health management system has sensors to measure biometric data and display it as “activity engagement level” along with the set timing window of taking the measurement)
stores the measurement data and the measurement timing; ([0039]- the system stores the activity information sensor data gathered along with a timing zone of the data gathering.)
determines, using the measurement timing and a timing to present a measurement result using the measurement data, whether the measurement data satisfies a pre-set presentation timing condition; and ([0059]- Activity “goals” (the pre-set presentation timing condition) are set and indicate the activity data was gathered in the specific time frame. [0118]- the processor identifies a specific time period passes and identifies the occurrence of an input event to indicate whether sensor info has been collected.)
presents, as the measurement result, only measurement data among the measurement data that satisfy the pre-set presentation timing condition. ([0043, 0062]- present the measured data to the user when an activity goal is met during the specific time period where exercise activity is expected.)

Claims 26-30 are rejected in a similar manner to claim 16.

Regarding claim 17:
Lee teaches all of the limitations of claim 16. Lee further teaches wherein the measurement timing includes a measurement time of the measurement value, and the pre-set presentation timing condition includes: a predetermined day-of-week or day-of-month after the measurement time, or a timing after a given time period has elapsed from the measurement time. ([0055]- depending on the activity level, a set period of time can be used to determine the activity engagement level for a specific time period from an initial start time point)

Regarding claim 18:
Lee teaches all of the limitations of claim 16. Lee further teaches wherein the measurement timing includes information reflecting a number of measurements performed after a first measurement of the measurement value, and ([Figure 4, 0097]- Figure 4 shows number of engagement level activity data collections over time after an initial activity)
the pre-set presentation timing condition includes a timing after a predetermined number of measurements have been performed since the first measurement of the measurement value. ([0054]- varied timing periods of releasing of data is stored as rules in the system as a guide as shown in [0061].)

Regarding claim 19:
Lee teaches all of the limitations of claim 16. Lee further teaches wherein the measurement value of the measurement data satisfies the pre-set presentation timing condition when the measurement value satisfies a criterion based on a value indicative of a tendency of past measurement values. ([0062]- previous time-period exercise trend is considered)

Regarding claim 20:
Lee teaches all of the limitations of claim 16. Lee further teaches wherein at least one of the one or more electronic devices further accepts an index input, ([0041]- index input indicating activity is gathered by the system via a sensor)
the index input is associated with the measurement value and indicates a factor related to a health-related information of a user when the health-related information of the user is measured, and the measurement data includes the index input. ([0034]- specific biometric data related to the health of the patient is the measured data including walking data)

Regarding claim 21:
Lee teaches all of the limitations of claim 20. Lee further teaches wherein the health-related information of the user includes a body weight of the user, and the index input indicates at least one of a state after urination at a time of awakening, a state after eating, a state after taking a bath, a state after exercise, a dressed state, and a state during a menstrual period. ([0035]- weight of subject is considered. [0039]- indexed input data includes biometric data indicative of a state of eating, for example by measuring glucose data.)

Regarding claim 22:
Lee teaches all of the limitations of claim 16. Lee further teaches wherein the one or more electronic devices comprise a health-related information measurement device and a user- side device. ([0049]- measurement device such as a smart watch is used with a smartphone device as a way to see the measured data.)

Regarding claim 23:
Lee teaches all of the limitations of claim 16. Lee further teaches wherein at least one of the one or more electronic devices further: receives a prediction input that predicts whether the measurement value increased or decreased from a previous measurement value; and ([0060]- the activity engagement level processing module may increase the activity engagement level when the activity engagement level is a specific value or more because of the goal attainment degree is a specific value or more for a specific time-period)
compares the measurement value with the previous measurement value to determine whether the prediction input is correct, wherein the measurement data includes a result of the determination. ([0131]- comparative analysis between initial, previously obtained biometric data and predicted measurements using a difference degree)

Regarding claim 24:
Lee teaches all of the limitations of claim 16. Lee further teaches wherein a graph based on the measurement data, including measurement values measured within a given time period, is displayed as the measurement result. ([Figure 4] data is displayed in a graph for viewing on an interface)

Regarding claim 25:
Lee teaches all of the limitations of claim 16. Lee further teaches wherein the one or more electronic devices comprise: a health-related information measurement device; a user-side device; and a server connected to the health-related information measurement device and the user-side device via a network. ([0034]- network system of devices is described connected to the smartwatch and user device as seen in [Figure 12].)


Conclusion
The following references have been considered however have not been used in the above rejections:
WO 2008/142615 A2 to Bongers et al. teaches of a scheduled rules system that can display exercise data to a user in pre-determined criteria
NPL “Remote Health Monitoring System through IoT” to Ghosh et al. teaches of health management monitoring systems that uses interconnected sensor devices via a network to manage the health of a patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/10/22